Citation Nr: 1605574	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for residuals of a gunshot wound to the left leg, prior to July 1, 2010. 

2. Entitlement to an increased rating in excess of 30 percent prior to July 1, 2010, and 60 percent from May 1, 2011, for left above knee amputation, previously evaluated as osteomyelitis of the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 to April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) located in Waco, Texas. 

In an October 2010 rating decision, the RO renamed the Veteran's service-connected osteomyelitis of the left tibia to left above knee amputation because of amputation surgery. The RO also increased the disability rating from 30 percent to 100 percent disabling, effective July 1, 2010, based on surgical treatment necessitating convalescence. A rating of 60 percent was assigned from October 1, 2010. In an April 2011 rating decision, the RO extended the Veteran's convalescence period for his service-connected left above knee amputation and assigned the 60 percent rating from May 1, 2011. Applicable law mandates that when a Veteran seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

In the Veteran's VA Form 9, received by the RO in June 2013, the Veteran requested a Board hearing at the local RO. In July 2015, the Veteran withdrew his hearing request. See the July 2015 letter. Therefore, the Board finds that there is no hearing request pending at this time. See 38 C.F.R. § 20.702(e) (2015).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal regarding entitlement to increased ratings for his service-connected left above knee amputation (previously evaluated as osteomyelitis of the left tibia) and residuals of a gunshot wound to the left leg; therefore, there are no questions of fact or law remaining before the Board in this matter. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to an increased rating in excess of 20 percent for residuals of a gunshot wound to the left leg, prior to July 1, 2010, and an increased rating in excess of 30 percent prior to July 1, 2010, and 60 percent from May 1, 2011, for left above knee amputation, previously evaluated as osteomyelitis of the left tibia, have been met. 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. 

The issues of entitlement to a increased rating in excess of 20 percent for residuals of a gunshot wound to the left leg, prior to July 1, 2010, and an increased rating in excess of 30 percent prior to July 1, 2010, and 60 percent from May 1, 2011, for left above knee amputation, previously evaluated as osteomyelitis of the left tibia, were developed for appellate consideration. In correspondence dated July 2015 and January 2016, the Veteran and his representative indicated that he wished to withdraw his appeal as to the stated issues. Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the stated issues and they are dismissed. 


ORDER

The appeal as to entitlement to an increased rating in excess of 20 percent for residuals of a gunshot wound to the left leg, prior to July 1, 2010, is dismissed. 

The appeal as to entitlement to an increased rating in excess of 30 percent prior to July 1, 2010, and 60 percent from May 1, 2011, for left above knee amputation, previously evaluated as osteomyelitis of the left tibia, is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


